911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Taunja Willis MILLER, Commissioner of the West VirginiaDepartment of Human Services, Plaintiff-Appellee,v.Maurice HARTMAN, Acting Regional Administrator for the USHealth Care Finance Administration, Louis W. Sullivan,Secretary of Health and Human Services, Louis B. Hays,Acting Administrator of the Health Care FinancingAdministration, Defendants-Appellants.
No. 89-2777.
United States Court of Appeals, Fourth Circuit.
Argued April 3, 1990Decided Aug. 16, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston, West Virginia.  Dennis R. Knapp, Senior District Judge.  (CA 87-333-2)
John F. Daly, Civil Division, United States Department of Justice, Washington, D.C., (argued), for appellants;  Stuart M. Gerson, Assistant Attorney General, Anthony J. Steinmeyer, Civil Division, United States Department of Justice, Washington, D.C., Michael W. Carey, United States Attorney, Charleston, W.Va., on brief.
Phyllis Diane Thompson, Covington & Burling, Washington, D.C., for appellee.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and REBECCA BEACH SMITH, United States District Judge for the Eastern District of Virginia, Sitting by Designation.
PER CURIAM:


1
The appellants, federal officials of the United States Department of Health and Human Services, come before this court seeking reversal of the judgment of the district court.  In that judgment, the district court invalidated a decision by the Federal Health Care Finance Administration Grant Appeals Board denying West Virginia federal funds for the administration of its Medicaid Program.  The district court found that under the applicable regulations, see 20 C.F.R. Sec. 433.45, West Virginia, through its Department of Human Services, had met the threshold requirements for federal Medicaid funds and that the action of the GAB in denying those funds was arbitrary and capricious and not in accordance with the law.


2
After a thorough review of the record before us, we find that the district court had jurisdiction to rule on this matter, see 5 U.S.C. Sec. 706, and properly granted summary judgment in favor of the appellees.   See Citizens To Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971).  Accordingly, we affirm that judgment based upon the opinion of the district court.  See Lipscomb v. Bowen, CA 87-333-2 (S.D.W.Va. June 26, 1989).


3
AFFIRMED.